Citation Nr: 1824950	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide or other claimed chemical exposure(s).

2. Entitlement to service connection for bilateral diabetic retinopathy, claimed as secondary to type II diabetes mellitus..

3. Entitlement to service connection for residuals of stroke, claimed as secondary to type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied a petition to reopen a claim for service connection for diabetes mellitus type II, as well as denied claims for service connection for bilateral diabetic retinopathy and residuals of stroke.

The Veteran filed a notice of disagreement (NOD) in August 2013.  The RO issued a statement of the case (SOC) pertaining to the claims of bilateral diabetic retinopathy and residuals of stroke in July 2014, and a separate SOC pertaining to the claim of diabetes mellitus, type II, in September 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2014 and November 2014.

In September 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge;  a copy of the hearing transcript is of record.

In November 2016, the Board reopened the previously denied claim for service connection for type II diabetes mellitus,  and remanded the service connection claim, n the merits, as well as the secondary claims for service connection for bilateral diabetic retinopathy and residuals of a stroke, to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a March 2018 supplemental SOC (SSOC)) and returned these matters to the Board.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107 (a)(2) (2012) and 38 C.F.R. § 20.900 (c) (2017).

For reasons expressed below, the remaining claims on appeal are, again,  being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).

In the November 2016 remand, the Board noted that, while it was determined that there was no evidence that the Veteran was exposed to Agent Orange in Vietnam or at Bainbridge Naval Base, the AOJ had not addressed the Veteran's competent reports that he was consistently exposed to chemicals other than Agent Orange during his service.  Specifically, the Veteran stated that he was exposed to lead and/or oil paint and paint fumes, as well as industrial-grade detergent, starches, bleaches, and other products, along with steam and high temperatures.

In a December 2017 VA examination report, the examiner opined that the Veteran's diabetes was less likely than not related, incurred, or caused by military service because there was no evidence in the claims file that the Veteran was exposed to toxic chemicals.  However, in so concluding, the examiner failed to consider the  Veteran's competent statements that he was exposed to lead and/or oil paint, paint fumes, and industrial-grade detergent, starches, bleaches, and other products along with steam and high temperatures.
.
Thus, the medical opinion obtained was not based on full consideration of all medical and lay evidence, as directed,  necessitating another remand of the diabetes mellitus claim.   Stegall, supra.  See also Barr v. Nicholson, 21 Vet. App. 30 (2007) (holding that once VA undertakes the effort to provide an examination or obtain medical opinion, it must ensure that one is provided or obtained that is adequate for the determination being made). 

To this end, on remand, the AOJ should obtain an addendum opinion from tan appropriate physician based on claims file review, if possible.  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

Regarding the Veteran's claims for service connection for bilateral diabetic retinopathy and residuals of stroke, the Veteran claims that these disabilities (diagnoses for which are of record)  are secondary to his diabetes mellitus-As a favorable disposition of the type II diabetes mellitus claim could well impact the secondary service connection claims, these  claims are inextricably intertwined with the diabetes mellitus claim, and all the claims should be adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As adjudication of the secondary service connection claims, at this juncture would be premature, this claim is being remanded, as well. 

Prior to arranging to obtain further medical opinion described above, to ensure all due process requirements are met, and that  record with respect to all remaining claims on appeal is complete, the AOJ should undertake appropriate action to associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file includes VA treatment records from the St. Cloud VA Medical Center (VAMC) dated through October 2017.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain from the St. Cloud VAMC all records of pertinent treatment since October 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2017) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal (particularly, as regards private (non-VA) medical treatment) , explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging to obtain any medical opinion(s) in connection with the secondary service connection claim(s), if appropriate), prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the St. Cloud VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, particularly records dated from October 2017 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses from each contacted entity has been associated with the  claims file, arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).    
Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manger)), to include a complete copy of this REMAND, must be made available to the designated physician,  and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., is a 50 percent or greater probability) that the Veteran's type II diabetes mellitus had its onset during or is otherwise medically related to service, to include claimed exposure to toxic chemicals such as lead and/or oil paint, paint fumes, and industrial-grade detergent, starches, bleaches, and other products, along with steam and high temperatures.

In addressing the above, the physician  must consider and discuss all pertinent medical and all oral and written lay assertions, to include the Veteran's assertions to the in-service exposures noted above, and as to the nature, onset, and continuity of associated symptoms.

Notably, the absence of  documented evidence of the Veteran's claimed in-service exposures or of a diagnosis of diabetes mellitus in or shortly after service should  not, alone, serve as the sole basis for a negative opinion. 

In this regard, the physician is advised that the Veteran is competent to report his symptoms, history, and exposures, and such reports should specifically be acknowledged and considered in formulating the requested opinion.  If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached must  be provided. 

5.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted to include arranging to obtain any medical opinion(s) in connection with the secondary service connection claim(s), if appropriate), adjudicate the remaining claims on appeal.

If the Veteran fails to report to any scheduled examination for the diabetes mellitus claim, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim  in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority. 
 
8.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 
(2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

